30 L.Ed. 381
7 S.Ct. 225
119 U.S. 259
NEWHALLv.LE BRETON, Adm'r, etc.
November 29, 1886.

[Statement of Case from pages 259-263 intentionally omitted]
Henry Board and C. H. Armes, for appellant, Newhall.
E. S. Pillsbury, for appellee, Le Breton, Adm'r, etc.
[Argument of Counsel from pages 263-264 intentionally omitted]
HARLAN, J.


1
The amount secured to be paid by the deed of trust executed on the first day of October, 1870, by Juana M. Estudillo and others to Theodore Le Roy, was $446,849 in gold coin of the United States. Whether that sum included the $49,000 which is alleged to be due to Patterson, Wilson, Crittenden, and Felton, for legal services rendered, cannot be determined by anything in the deed itself. The plaintiff, who sues as assignee of the claims of said attorneys, is compelled to resort to parol evidence to show that the parties to the deed intended to provide for the payment of the $49,000 out of the proceeds of the sale of the trust property; and, to that end, included it in the aggregate of $446,849. If that evidence was competent, it was the right of the defendant to show by parol evidence that the intention of the parties was to apply the proceeds of sale to the reimbursement of Le Roy for all advances and payments made and expenses incurred by him before anything was paid on the claims of the attorneys. Looking at all the evidence, we are satisfied that these propositions are sustained, namely: (1) That the $49,000 was embraced in the $446,849; (2) the former sum was not to be paid until Le Roy was reimbursed the entire amount due and to become due to him on account of principal, interest, advances, and expenses. That the sales of the trust property fell short of meeting these latter demands, by a large amount, is clearly established by the record of the suit in which the accounts of the trustee were audited and settled, and by other evidence in this cause.


2
Upon the whole case we think the decree was right, and it is affirmed.